Citation Nr: 1815596	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) (also claimed as chronic bronchitis).

2.  Entitlement to service connection for squamous cell cancer, basal cell cancer and malignant melanoma (claimed as skin cancer).

3.  Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from March 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Veteran has asserted that his COPD, skin cancer, and myasthenia gravis are related to his exposure to asbestos.  The Veteran's military occupational specialty (MOS) during service was boilerman.  While the exposure to asbestos is conceded, there is no evidence to support the diagnosis of asbestosis, as noted by the September 2012 VA examiner.  Though the Veteran submitted a March 2012 private opinion relating his COPD to his in-service asbestos exposure, this opinion is conclusory; the opinion is only two sentences long, and provides no supporting rationale.  This opinion is therefore inadequate for rating purposes.

That said, the Veteran has also asserted that his COPD, skin cancer, and myasthenia gravis are due to his exposure to various solvents in service.  During a September 2012 VA examination, the Veteran reported that his duties as a boilerman consisted of firing boilers, changing burner tips with clean ones, cleaning with diesel oil, cleaning deck plates with diesel oil, etc.  The Veteran submitted an article from the U. S. Department of Labor that noted that exposure to solvents can cause, among other things, nervous system damage, skin lesions, and respiratory impairment.  The Veteran was not provided VA examinations for his skin cancer and myasthenia gravis claims.  In the September 2012 VA respiratory examination report, the examiner opined the Veteran's COPD was related to his long history of smoking cigarettes.  However, the examiner also stated that internet searching indicated that COPD can also be affected by repeated exposure to gases, fumes, toxic dust (such as asbestos) and/or other environmental pollutions.  The Board finds a remand is necessary to obtain additional VA opinions as to whether the Veteran's claimed exposure to solvents caused his claimed disabilities.  

The Veteran reported he has had a diagnosis of COPD since the 1990s; however, the available treatment records date from March 2005.  The Board finds that as the claims are being remanded, the AOJ should attempt to obtain any outstanding VA or private treatment records relevant to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records relevant to the Veteran's claims, to include any treatment prior to March 2005.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After completing the development requested above, obtain medical opinions regarding the etiology of the Veteran's COPD, skin cancer, and myasthenia gravis.  The examiner is to review the Veteran's claims file before offering the requested opinions.  If the examiner determines that the requested opinions cannot be offered without first examining the Veteran, then schedule the Veteran for appropriate examinations if needed.

After reviewing the claims file, the reporting clinician should offer an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD, skin cancer, and/or myasthenia gravis are related to his active service, to include both his exposure to asbestos and his exposure to diesel fuel, gasoline, or other solvents during active service.

The examiner should provide a complete and thorough rationale for the opinion rendered.  If the clinician is unable to offer an opinion, it is essential that he or she provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, after conducting any further development deemed warranted, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


